              Case 3:21-cv-00065-CLB Document 7 Filed 01/28/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
 7   DUSTIN AARON KELLER,                                     Case No.: 2:21-cv-00041-NJK
 8          Plaintiff,                                                    ORDER
 9   v.
10   ANDREW SAUL,
11          Defendant.
12         Plaintiff resides in Carson City, Nevada. Docket No. 5 at 1. “All . . . civil actions must be
13 filed in the clerk’s office for the unofficial division of the court in which the action allegedly
14 arose.” Local Rule IA 1-8(a). As such, this action should have been initiated in the unofficial
15 northern division of the District.
16         Accordingly, it is hereby ORDERED that this action is transferred to the unofficial
17 northern division of this District for all further proceedings. The Clerk of Court is instructed
18 to transfer and reopen this matter as a new action under a new docket number in the northern
19 division and to close this case without prejudice.
20         IT IS SO ORDERED.
21         Dated: January 28, 2021
22                                                               ______________________________
                                                                 Nancy J. Koppe
23                                                               United States Magistrate Judge
24
25
26
27
28
